Citation Nr: 0217893	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
April 1964.  The appellant is the widow of the deceased 
veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence 
needed to substantiate her claim, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  The certificates of death of record reflect that the 
veteran died on February [redacted], 2001, as a result of acute 
renal failure, due to or as a consequence of hepato renal 
syndrome, due to aortic stenosis.  Gastrointestinal 
bleeding was listed as a significant condition which 
contributed to death but which did not result in the 
underlying cause of acute renal failure.

3.  Prior to the veteran's demise, service connection was 
not in effect for any disability.

4.  The cause of the veteran's death has not been shown to 
be directly related to service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
This law sets forth requirements for assisting a claimant 
in developing the facts pertinent to her claim.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decisions, statement of the case, and VA 
letters to the veteran, apprised her of the information 
and evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decisions. In this regard, in an April 2001 
letter to the appellant, the RO informed her of the 
evidence necessary to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO requested that she identify any 
outstanding evidence that would substantiate her claim, 
and she was provided with copies of the appropriate 
release forms that she needed to return.  The RO noted 
that VA would make reasonable efforts to obtain relevant 
evidence; however, she was responsible for submitting the 
evidence.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim and identified the evidence that VA 
was to acquire on her behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  All of the veteran's pertinent 
terminal hospital records have been associated with the 
claims file and VA opinions addressing the etiology of the 
veteran's demise have been obtained.  The appellant has 
not identified any evidence which has a bearing on this 
case that has not been obtained.  The appellant denied an 
opportunity to present evidence and argument in support of 
this appeal before a Member of the Board or before a 
hearing officer at the RO in Sioux Falls, South Dakota.  

Relevant Laws and Regulations

The appellant seeks service connection for the cause of 
the veteran's death.  A surviving spouse of a veteran is 
entitled to dependency and indemnity compensation if the 
evidence shows that a service-connected disability either 
caused or contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
In order to be service-connected, a disability must be due 
to injury or disease incurred in or aggravated by active 
service, or proximately due to a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310, 3.312 (2002). 

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that the veteran's death was a result of aortic stenosis 
which was caused by a murmur, which had its onset during 
the veteran's period of active service.  

Factual Background

A certified copy of the certificate of death, dated 
February 16, 2001, reflects that the veteran died on 
February [redacted], 2001 at the age of 77 at the VA Black Hills 
Health Care System, Fort Meade, Rapid City, South Dakota.  
The death certificate identifies the immediate cause of 
death as acute renal failure due to, or as a consequence 
of, hepato renal failure.  Gastrointestinal bleeding was 
listed as a significant condition which contributed to 
death but which did not result in the underlying cause of 
acute renal failure.  An autopsy was not performed.  In 
September 2001, the appellant submitted a second photocopy 
of the certificate of death which identified the immediate 
cause of death as acute renal failure due to, or as a 
consequence of, hepato renal failure, due to aortic 
stenosis.  However, the Board notes the change in the 
certificate of death to include aortic stenosis was not 
certified by a physician, nor does the second copy have an 
original certification stamp, nor been embossed by a 
raised seal of authenticity.  Nevertheless, even if 
accepted as accurate, it does not serve to establish 
entitlement to the benefit sought.

Service medical records include a discharge and 
reenlistment examination report and Report of Medical 
History, dated in October 1954.  Upon examination in 
October 1954, the veteran's heart was found to have been 
"abnormal."  In this regard, it was noted that the veteran 
had a short systolic murmur, grade II, which was heard 
over the left anterior 4th interspace, and which was 
transmitted to the left.  In the notes section of the 
report, the examiner indicated that because of the 
veteran's negative history and in the face of normal 
laboratory work, the murmur was felt to have been 
functional.  The veteran denied having any palpitations or 
a pounding heart.  A September 1963 retirement examination 
report reflects that the veteran's heart was "normal."  A 
Report of Medical History, also dated in September 1963, 
reflects that the veteran denied having any palpitations 
or a pounding heart.  However, the examining physician 
noted that the veteran reported that in 1956, he had been 
told that he had a slight heart murmur.  The examiner 
noted that there had not been any sequale or recurrence.  
A March 1964 retirement examination and Report of Medical 
History reflect that the veteran reported having been told 
that he had a slight heart murmur in 1956.  The examining 
physician indicated that there had not been any 
recurrence, complications or sequale.  At that time, the 
veteran's heart was found to have been "normal."  An 
electrocardiogram and X-ray of the chest were normal.  The 
veteran's denied having any palpitations or a pounding 
heart.  The service medical records are negative for any 
complaints or abnormal findings relative to the liver or 
renal system.

Post-service VA medical evidence, dating from January to 
October 2001 is of record.  A VA hospitalization report, 
dated in January and February 2001, reflects that the 
veteran had been transferred to a nursing home unit to 
undergo nutritional evaluation and intervention.  It was 
noted that the veteran had been in the nursing home care 
unit for a few weeks to improve his nutritional status 
prior to aortic valve replacement.  He had been jaundiced 
on admission to the nursing home care unit.  It was also 
noted that the veteran had a medical history of congestive 
heart failure.  It was indicated that the Minneapolis, 
Minnesota VA had determined that the veteran would not be 
a surgical candidate until his nutritional status 
improved.  Thus, the veteran was admitted to the nursing 
home care unit at the VA hospital in January 2001 for 
nutritional evaluation and intervention.  

During his hospitalization in January 2001, a physical 
examination revealed an irregular heart rate with a 
systolic murmur throughout the pericardium.  There was no 
organomegaly or ascites.  He did not demonstrate liver 
flap.  During the course of hospitalization, the veteran 
developed increasing problems.  Many of his previous liver 
and bleeding parameter improved his hyperkalemia secondary 
to spironolactone, which was discontinued.  His renal 
functions were normal on February 2, 2001, but started to 
deteriorate after then.  He went into acute renal 
shutdown.  Following placement of a foley catheter, 
urinalysis repeatedly showed no casts, suggesting that it 
was not acute renal stenosis.  The veteran thereafter 
developed massive upper gastrointestinal bleeding, and 
within a few days, he expired.  Diagnoses of acute renal 
failure, hepatorenal syndrome, septic shock, acute 
gastrointestinal bleeding, most likely a stress ulcer, 
critical aortic stenosis, cirrhosis by history, and 
hyperalbuminemia from poor nutrition from cirrhosis and 
dysphagia were recorded.  

In a September 2001 opinion, the veteran's treating VA 
physician opined that the veteran had critical aortic 
stenosis with a heart murmur which had caused significant 
right atrial enlargement, which produced mechanical 
obstruction of the esophagus and resulted in dysphagia and 
poor nutrition.  The VA physician also indicated that the 
veteran had also developed heart failure and liver 
congestion.  The examiner noted that the veteran was 
scheduled to have a heart valve replacement but could not 
undergo surgery because of his nutritional status.  The 
examiner related that the veteran was "admitted" to 
improve his nutritional status, developed gastrointestinal 
bleeding, which the examiner thought to have been stress 
ulcers made worse by the hepatic congestion, developed 
renal shut down and expired.  Thus, it was the opinion of 
the VA examiner in September 2001 that the veteran's 
aortic stenosis had contributed to several of the 
aforementioned complications, which resulted in the 
expiration of the veteran.

An October 2001 VA opinion is also of record.  A review of 
that report reflects that the VA physician had reviewed 
the veteran's entire medical records and reported his 
medical history, which is consistent with that previously 
recorded in this decision.  It was the opinion of the VA 
physician in October 2001 that it was less likely than not 
the murmur noted during service in 1954 was the first 
manifestation of aortic stenosis.  In support of his 
conclusion, the examiner reasoned that (1) the 1954 
description and location of the murmur was not typical of 
the murmur that was found with aortic stenosis.  In this 
regard, the examiner opined that aortic stenosis murmur 
was usually heard in the 2nd right intercostal space 
radiating up into the carotids and the murmur described in 
1954 did not meet that description; (2) the examiner in 
service concluded that the veteran's murmur was most 
likely a functional murmur because there was no history 
which was consistent with rheumatic fever.  The VA 
physician in October 2001 indicated that there were many 
different causes of heart murmurs.  Cited as example, was 
the fact that some murmurs are due to valvular 
abnormalities but many are functional and not associated 
with any pathological condition.  It was also indicated 
that if a person is anemic or has a hyperdynamic state 
such as pregnancy, fevers, thyroid disease, murmurs can be 
found; (3) there was no murmur noted on the veteran's 
retirement physical or follow-up examinations after 1954.  
The examiner expounded that if the veteran had a valvular 
abnormality such as aortic stenosis, there would most 
likely have been a persistent murmur noted.  Functional 
murmurs, on the other hand, can be noted intermittently; 
(4)  Aortic stenosis can be caused by a congenital 
abnormality of the valve, or acquired through rheumatic 
fever or valve calcification as an individual ages.  

The examiner in October 2001 reported that the veteran's 
medical records did not give any likely etiology for the 
aortic stenosis.  The examiner further indicated that 
since the veteran was 77 at the time he died, and he was 
31 at the time the murmur was noted in 1954, it was 
unlikely that aortic stenosis would have been present at 
such a young age and then not cause any clinical symptoms 
or findings for another 40 years.  The examiner noted that 
he had discussed the veteran's case with a VA 
cardiologist, who also concluded that it was unlikely that 
the murmur noted on active duty to be secondary to aortic 
stenosis, and also with the veteran's treating VA 
physician.  It was reported that the veteran's treating 
physician concluded that there was insufficient records to 
document any heart disease in the veteran's young adult 
years which would lead to the conclusion that the murmur 
noted on active duty was secondary to aortic stenosis. 

In summary, the VA physician in October 2001 concluded 
that there were several viable alternative explanations 
for the 1954 murmur, and since it was not noted at the 
time of the veteran's discharge in 1964, and since there 
were no medical records in the claims file to indicate any 
ongoing murmurs or cardiac problems in his years after his 
discharge from the military until he reached an elderly 
age, it was less than likely that the veteran's aortic 
stenosis was first manifested on active duty. 

Analysis

Although the appellant believes that the veteran's aortic 
stenosis had its onset during service in the form of a 
murmur and that the cause of the veteran's death should be 
service connected, as a lay person she is not capable of 
opining on matters requiring medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's service medical records are 
negative for evidence of liver or renal abnormality, or a 
cardiac abnormality with the exception of murmur, which 
was found to be functional.  In addition, the first post-
service medical evidence does not reveal that the veteran 
experienced any form of renal and/or liver abnormality, or 
aortic stenosis, until he was advanced in age.  In 
addition, the clinical evidence of record does not reflect 
the continuing presence of a "functional" heart murmur 
after service which contributed to the veteran's death or 
to the development of aortic stenosis. 

While the September 2001 statement of the veteran's 
treating physician reflects that aortic stenosis with 
murmur was a contributing factor in the veteran's cause of 
death, there is no objective clinical evidence of record 
to establish that the heart murmur was the same as 
demonstrated in service.  Rather, the VA physician in 
October 2001, who had reviewed the veteran's claims file, 
concluded that if the veteran had had a valvular 
abnormality such as aortic stenosis, there would have most 
likely have been a persistent murmur noted during service.  
On the contrary, there was no murmur on the veteran's 
retirement physical or in follow-up examinations after the 
initial murmur was noted in 1954.  More importantly, the 
VA physician in October 2001 consulted with a VA 
cardiologist and the veteran's treating physician, who was 
of the opinion that there was insufficient records to 
document any heart disease in the veteran's young adult 
years which would lead to the conclusion that the murmur 
noted on active duty was other than functional or was 
secondary to aortic stenosis.  

After reviewing the record, the Board must accord greater 
weight to the conclusion provided by the October 2001 VA 
examiner's rather than the September 2001 opinion of the 
veteran's treating VA physician.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (It is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of the medical 
evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions 
are within the province of the Board).  The VA examiner's 
opinion was based on review of the relevant record 
including service medical records, and consultations with 
a VA cardiologist and the veteran's treating physician.  
In addition, the VA examiner in October 2001 provided 
extensive medical rationale to support his conclusion.  

While the veteran's treating physician indicated in 
September 2001 that the veteran's aortic stenosis with 
murmur was a contributing factor to his cause of death, 
the examiner did not provide an etiological link between 
any cardiac pathology, to include a murmur and the 
veteran's period of active service.  Moreover, in October 
2001, a month after his opinion in September 2001, it was 
reported that the veteran's treating physician concluded 
that there were insufficient records to document any heart 
disease in the veteran's young adult years to lead to the 
conclusion that the murmur noted on active duty was 
secondary to aortic stenosis. 

Overall, the VA examiner in October 2001 concluded that 
since there was no cardiac abnormality noted in service 
with the exception of a murmur, which was found to have 
been functional and not noted at service discharge, and 
the first post-service evidence of any cardiac abnormality 
was not until decades after service, it was less likely 
that the veteran's aortic stenosis first manifested itself 
on active duty.  Additionally, there is no competent 
clinical evidence to establish that liver and/or renal 
dysfunction, initially demonstrated years after service, 
were etiologically related to service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

